 

USDC SDNY

 

 

 

UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED |
x | ooOCc#: | |
> | DATE FILED: _4/3ja9 3,

UNITED STATES OF AMERICA fe Cc {i
" ORDER

= Vv. =
SHUAIQI WANG, : S5 18 Cr. 799 (KMW)

Defendant.

xX

 

WHEREAS, with the defendant’s consent, his guilty plea allocution was taken before a
United States Magistrate Judge on March 10, 2020;

WHEREAS, a transcript of the allocution was made and thereafter was transmitted to the
District Court; and

WHEREAS, upon review of that transcript, this Court has determined that the defendant
entered the guilty plea knowingly and voluntarily and that there was a factual basis for the guilty
plea;

IT IS HEREBY ORDERED that the defendant's guilty plea is accepted.

SO ORDERED:

Dated: Ald [do
New York, New York

ict Wh. Wr7h
HONORABLE KIMBA M. WOOD
UNITED STATES DISTRICT JUDGE

 
